Opinion by
Sharpe, J.
This action was brought by the appellant; Lon Williams, against the Coosa Manufacturing Company, to recover damages for personal injuries alleged to have been sustained by the plaintiff by reason of the alleged negligence of the defendant. There were demurrers interposed to the complaint. These demurrers were sustained, and the plaintiff declining to plead further, judgment was rendered for the defendant. The assignment of error in the case ivas as follows: “Comes the plaintiff, and for assignment of error says that the court erred in sustaining demurrers, and each of them, to plaintiff’s complaint from 1 to 12, inclusive, set out on pages 7 and 8 of record.”
It is held by the court that this assignment of error was too general to be considered, and that it does not conform to Bule 1 of Supreme Court Practice.
The judgment is affirmed.